           Case 1:16-cv-01492-EGS Document 29 Filed 08/29/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF COLUMBIA



                                                      )
MATTHEW GREEN ET AL.,                                 )
                                                      )
                Plaintiffs,                           )       Civil Action No. 1:16-cv-1492-EGS
                                                      )
                        v.                            )       Judge: Emmet G. Sullivan
                                                      )
U.S. DEPARTMENT OF JUSTICE ET AL.,                    )
                                                      )
                Defendants.                           )


                                    JOINT STATUS REPORT

         Pursuant to the Court’s Minute Order of July 29, 2019, the parties hereby submit this

Joint Status Report in order to inform the Court that they could not agree to a statement of

stipulated facts and instead submit alternative proposals as set forth below:

         Plaintiffs provided Defendants with proposed stipulated facts on August 23, 2019, and

Defendants responded with proposed revisions and additions on August 28, 2019. In light of

Defendants’ proposed revisions, Plaintiffs do not believe it will be possible to reach agreement

on a joint statement of stipulated facts. The parties conferred but were unable to agree on an

alternative proposal to consolidate preliminary injunction proceedings with dispositive

proceedings on the merits. The parties therefore set forth their respective positions and proposals

below:

Plaintiffs’ proposal:

         Given the parties’ disagreements about the proposed stipulated facts, as well as

Defendants’ counsel’s scheduling limitations (see infra note 1), Plaintiffs believe that any
         Case 1:16-cv-01492-EGS Document 29 Filed 08/29/19 Page 2 of 4



discovery process could not be sufficiently expedited so as to allow Plaintiffs to renew their

request for preliminary relief without undue delay. Therefore, to pursue their right to engage in

constitutionally protected activity, including the publication of Matthew Green’s academic book

on security research and the publication of Andrew “bunnie” Huang and Alphamax’s NeTVCR

device, Plaintiffs wish to proceed to renew their request for preliminary relief, which has been

pending since September 2016. Plaintiffs further anticipate that, if they do not prevail in their

forthcoming motion for preliminary injunction, they will appeal the district court’s decision on

that motion, pursuant to 28 U.S.C. § 1292. Plaintiffs expect that this appeal will promote the

efficient resolution of this case, clarifying which causes of action should proceed to judgment

and will be at issue in the discovery process. Plaintiffs therefore propose that the parties proceed

with briefing Plaintiffs’ motion for preliminary injunction on the following schedule:

       September 19, 2019 Plaintiffs’ motion for preliminary injunction

       October 24, 2019        Defendants’ memorandum in opposition to Plaintiffs’ motion

       November 14, 2019       Plaintiffs’ reply

Plaintiffs propose that discovery be stayed pending resolution of Plaintiffs’ motion.

Defendants’ proposal:

       Defendants previously agreed to a proposal similar to Plaintiffs’ proposal above, as set

forth in the parties’ Rule 16.3 Report [ECF 27]. However, Defendants recognize the Court’s

desire to consolidate any preliminary injunction proceedings with dispositive proceedings on the

merits. Defendants further believe, particularly after the parties’ exchange of proposed facts, that

fact and expert discovery will be necessary before this matter can be resolved on the merits, and

Plaintiffs have not identified any urgent need for preliminary relief. Defendants also cannot

commit in advance to appealing any adverse decision on Plaintiffs’ preliminary injunction
                                                   2
         Case 1:16-cv-01492-EGS Document 29 Filed 08/29/19 Page 3 of 4



motion because any such appeal would require Department of Justice approval at higher levels.

Defendants therefore propose an alternative schedule, as follows 1:

       September 10, 2019 Deadline to exchange the information required by Rule 26(a)(1)

       September 19, 2019 Deadline to serve written discovery. Interrogatories, requests for
                          production of documents, requests for admission and depositions will
                          be subject to the ordinary limitations of the federal rules of civil
                          procedure, absent further order from the Court.

       October 31, 2019       Proponents of expert testimony, if any, will make the disclosures
                              required by Rule 26(a)(2)

       November 21, 2019      To the extent any party wishes to offer expert testimony to contradict
                              or rebut proffered experts, deadline to make such disclosures

       December 15, 2019      Discovery must be conducted so as to conclude by this date.

       January 24, 2020       Plaintiffs’ combined Motion for Preliminary Injunction and Motion
                              for Summary Judgment

       February 21, 2020      Defendants’ combined Memorandum in Opposition to Plaintiffs’
                              Motions and cross-Motion for Summary Judgment

       March 20, 2020         Plaintiffs’ combined Reply in support of their Motions and
                              Memorandum in Opposition to Defendants’ cross-Motion

       April 17, 2020         Defendants’ Reply in support of their cross-Motion



August 29, 2019                              Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General
                                             ERIC R. WOMACK
                                             Assistant Director, Federal Programs Branch


1
  Undersigned counsel for Defendants has dispositive motion deadlines in four other cases on
September 10, 2019; September 13, 2019; September 20, 2019; and October 17, 2019; as well as
a hearing in a fifth case on September 19, 2019; and will be out of the office for religious
observance on several days in October. Defendants therefore respectfully request that any
schedule issued by the Court not include any deadlines for Defendants, other than those proposed
herein, prior to October 24, 2019.
                                                3
Case 1:16-cv-01492-EGS Document 29 Filed 08/29/19 Page 4 of 4




                           /s/ Kathryn L. Wyer
                           KATHRYN L. WYER
                           U.S. Department of Justice, Civil Division
                           1100 L Street, N.W., Room 12014
                           Washington, DC 20005
                           Tel. (202) 616-8475 / Fax (202) 616-8470
                           kathryn.wyer@usdoj.gov
                           Attorneys for Defendants

                           On behalf of all parties, with permission of
                           Plaintiffs’ counsel




                              4
